Motion for leave to appeal to the Court of Appeals denied. Present —' Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.
In the Matter of the Application of Mario T. Riccardi, Appellant, for a Peremptory Order of Mandamus against Hon. Joseph H. Wilson, Warden, the Prison Board oe Great Meadow Prison, and the Parole Board of the State of New York, Respondents. — 'Application for leave to appeal as a poor person granted. Hill, P. J., Rhodes and Heffernan, JJ., concur; Crapser and Bliss, JJ., dissent.